15 N.Y.2d 855 (1965)
In the Matter of John Covington, Appellant,
v.
Supreme Court of the State of New York, Criminal Term, County of Kings, et al., Respondents.
Court of Appeals of the State of New York.
Argued December 3, 1964.
Decided March 11, 1965.
Patrick M. Wall and Anthony F. Marra for appellant.
Aaron E. Koota, District Attorney (William I. Siegel of counsel), for respondents.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN. Judge DYE dissents and votes to reverse.
Order affirmed; no opinion.